Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.225 Filed 12/04/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


                                             )
THE STATE OF MICHIGAN,                       )
GOVERNOR OF THE STATE OF                     )
MICHIGAN, and MICHIGAN                       )
DEPARTMENT OF NATURAL                        )    Case No. 1:20-cv-01142-JTN-RSK
RESOURCES,                                   )
                                             )    Hon. Janet T. Neff
              Plaintiffs,                    )
                                             )
v.                                           )
                                             )
ENBRIDGE ENERGY, LIMITED                     )
PARTNERSHIP, ENBRIDGE ENERGY                 )
COMPANY, INC., and ENBRIDGE                  )
ENERGY PARTNERS, L.P,                        )
                                             )
              Defendants.                    )
                                             )


         DEFENDANTS’ REQUEST FOR A PRE-MOTION CONFERENCE


Peter H. Ellsworth (P23657)                 John J. Bursch (P57679)
Jeffery V. Stuckey (P34648)                 BURSCH LAW PLLC
DICKINSON WRIGHT PLLC                       9339 Cherry Valley Avenue SE, #78
123 W. Allegan Street, Suite 900            Caledonia, MI 49316
Lansing, MI 48933                           (616) 450-4235
(517) 371-1730                              jbursch@burschlaw.com
pellsworth@dickinsonwright.com
jstuckey@dickinsonwright.com                David H. Coburn
                                            William T. Hassler
Phillip J. DeRosier (P55595)                Alice Loughran
DICKINSON WRIGHT PLLC                       Joshua H. Runyan
500 Woodward Avenue, Suite 4000             STEPTOE & JOHNSON LLP
Detroit, MI 48226                           1330 Connecticut Avenue, NW
(313) 223-3866                              Washington, DC 20036
pderosier@dickinsonwright.com               (202) 429-3000


                                   Counsel for Defendants
Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.226 Filed 12/04/20 Page 2 of 6




       Defendants Enbridge Energy, Limited Partnership, Enbridge Energy Company, Inc., and

Enbridge Energy Partners, L.P. (collectively, “Enbridge”) respectfully request a pre-motion

conference before filing a Rule 12(b)(6) motion to dismiss the Complaint.

       The Complaint seeks to shut down an Enbridge international pipeline that has safely served

the energy needs of multiple states and parts of Canada for over 65 years. Compl. at 19, ECF

No.1-1, PageID.37 (seeking an injunction requiring Enbridge to “cease operation of the Straits

Pipelines”). Pipelines such as the one at issue are paradigm channels of interstate and foreign

commerce. As the Complaint acknowledges, this pipeline – known as Line 5 – crosses state

borders and also crosses the U.S.-Canadian border under a 1953 Presidential Permit. Id. ¶ 10,

PageID.23. Pursuant to its Commerce Clause powers, Congress has already determined that a

single regulator—the Pipeline and Hazardous Materials Safety Administration (“PHMSA”)—is

the sole entity responsible for regulating pipeline safety uniformly, and thus expressly preempted

states from imposing their own safety regulations. 49 U.S.C. §§ 60102(a)(1), 60104(c).

       No function of PHMSA is more important than ensuring safety of pipeline operations.

Congress has mandated that when implementing pipeline policy, PHMSA’s Administrator must

“assig[n] and maintai[n] safety as the highest priority, recognizing the clear intent, encouragement,

and dedication of Congress to the furtherance of the highest degree of safety in pipeline

transportation and hazardous materials transportation.” 49 U.S.C. § 108(b). Exercising that

authority, PHMSA has issued extensive regulations designed to comprehensively meet the need

for “safely transporting hazardous liquids” and “protecting the environment” on a national basis.

49 U.S.C. § 60102(b)(1)(B)(ii).

       Notwithstanding PHMSA’s exclusive regulation of interstate pipeline safety, Plaintiffs rely

on supposed safety risk to shut down the 4-mile portion of Line 5 located in a 1953 easement in
    Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.227 Filed 12/04/20 Page 3 of 6




the Straits of Mackinac. Although Line 5 has been operating for over 65 years without a release

into the Straits, Plaintiffs now claim that due to “the inherent risks of pipeline operations,” the

continued operation of Line 5 in the Straits is inconsistent with state law. Compl. ¶ 33, ECF No

1-1, PageID.27. Plaintiffs filed this action in state court, and Enbridge removed the case to federal

court. As Enbridge explained, Plaintiffs’ claims necessarily arise under federal law, regardless of

whether plaintiffs’ affix state law labels to their claims, and those claims require resolution in a

federal forum. See Notice of Removal, ECF No. 1, PageID.1-14. Numerous governments in

Canada and the United States, labor organizations, and others have already voiced their strong

opposition to the shutdown order.

         Enbridge now seeks permission to file a motion to dismiss under Rule 12(b)(6) because

each of the three counts in the Complaint is rooted in perceived safety risks of Line 5’s operations

in the Straits, matters within exclusive federal purview. 1 The heart of plaintiffs’ case is in Count

II. Count II of the Complaint claims that Enbridge violated state safety standards for Line 5’s

operation in the Straits set forth in the 1953 easement—standards respecting matters such as span

management, coating, and curvature—and thereby creating (in Plaintiff’s view) “unreasonably

risky operation” of the pipelines in the Straits. This is a pipeline safety claim. Id. ¶¶ 38-42,

PageID.28-31. Count III of the Complaint turns on the same safety arguments in Count II. Id. ¶¶

48-50, PageID.32-36. Count I incorporates by reference Section I.C of the State’s concurrent

Notice of Revocation and Termination. Compl. ¶ 29, ECF No. 1-1, PageID.27. Section I.C of the

Notice, in turn, relies on the “inherent risks” of pipeline operations and the purported



1
  We understand that Plaintiffs are planning to file a motion to remand the case to state court.
Plaintiffs’ anticipated motion to remand and Enbridge’s motion to dismiss are in effect flipsides
of the same motion and involve the same or substantially the same legal questions concerning the
important federal law implications raised by this case. If a motion to remand is filed, Enbridge
respectfully suggests that a joint briefing schedule on the cross motions is appropriate.
                                                 2
Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.228 Filed 12/04/20 Page 4 of 6




environmental threat from any oil spill in the Great Lakes, transforming the State’s common law

public trust doctrine into a pipeline safety regulation. See Id. at Ex. 2, PageID.57-61.

        Even assuming the truth of the Complaint’s allegations (which Enbridge denies), federal

law preempts Plaintiffs’ claims. After the 1953 easement was executed, along with its purported

safety standards, Congress enacted the Pipeline Safety Act. In a section entitled “Preemption,”

Congress precluded States from making the exact claims asserted here: “A State authority may

not adopt or continue in force safety standards for interstate pipeline facilities or interstate pipeline

transportation.” 49 U.S.C. § 60104(c). Congress thus determined that pipeline safety must be set

and enforced uniformly to meet the Nation’s interests. PHMSA has exclusive authority to issue

any order providing for the shutdown of a pipeline based on safety concerns, or to impose

restrictions to ensure a pipeline’s safe operation. Pipeline Safety Act at 49 U.S.C. § 60117(o).

The federal statute authorizes states to file injunction actions only in federal court, and even then,

only when the pipeline is in violation of federal safety standards. 49 U.S.C. § 60121(a) (actions

by private persons); 49 U.S.C. § 60101(a)(17) (defining a person to include a State).

        This extensive and preemptive federal statutory scheme is dispositive here. Further,

Plaintiffs’ claims also undermine national interests reflected, e.g., in an energy pipeline treaty with

Canada and severely infringe on the foreign policy decisions that are squarely in the purview of

the U.S. Government’s political branches. See Notice of Removal, ECF No. 1 ¶¶ 13-14, PageID.6-

7. Enbridge is entitled to judgment as a matter of law. Accordingly, Enbridge respectfully requests

a Pre-Motion Conference and permission to file a motion to dismiss.




                                                   3
Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.229 Filed 12/04/20 Page 5 of 6




  Dated: December 4, 2020                  Respectfully submitted,

                                           /s/ Peter H. Ellsworth

                                           Peter H. Ellsworth (P23657)
                                           Jeffery V. Stuckey (P34648)
                                           DICKINSON WRIGHT PLLC
                                           123 W. Allegan Street, Suite 900
                                           Lansing, MI 48933
                                           (517) 371-1730
                                           pellsworth@dickinsonwright.com
                                           jstuckey@dickinsonwright.com

                                           Phillip J. DeRosier (P55595)
                                           DICKINSON WRIGHT PLLC
                                           500 Woodward Avenue, Suite 4000
                                           Detroit, MI 48226
                                           (313) 223-3866
                                           pderosier@dickinsonwright.com

                                           John J. Bursch (P57679)
                                           BURSCH LAW PLLC
                                           9339 Cherry Valley Avenue SE, #78
                                           Caledonia, MI 49316
                                           (616) 450-4235
                                           jbursch@burschlaw.com

                                           David H. Coburn
                                           William T. Hassler
                                           Alice Loughran
                                           Joshua H. Runyan
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           (202) 429-3000
                                           dcoburn@steptoe.com
                                           whassler@steptoe.com
                                           aloughran@steptoe.com
                                           jrunyan@steptoe.com




                                     4
Case 1:20-cv-01142-JTN-RSK ECF No. 9, PageID.230 Filed 12/04/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

         I hereby certify that on December 4, 2020, the foregoing was served upon Plaintiffs’

  counsel of record via the ECF filing system.

                                                              /s/ Peter H. Ellsworth




                                                 5
